                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


DOUGLAS LOWERY, JR.,
SRCJ Inmate No. 99004947,

      Plaintiff,

v.                                             CASE NO. 3:19cv3756-MCR-EMT

SHERIFF BOB JOHNSON, et al.,

     Defendants.
____________________________/

                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated October 28, 2019. ECF No. 3. Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this Order.
                                                                         Page 2 of 2

      2.    This case is DISMISSED WITHOUT PREJUDICE as malicious

pursuant to 28 U.S.C. '§ 1915(e)(2)(B)(i) and 1915A(b)(1).

      3.    The clerk will enter judgment accordingly and close this case.

      DONE AND ORDERED this 6th day of December 2019.



                                      s/   M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3756-MCR-EMT
